Citation Nr: 1517327	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in February 2014 in New York to present testimony on the issue on appeal.  The record was held open for 60 days so that he could submit additional evidence.  He submitted medical evidence that same month, with a waiver of RO jurisdiction over that evidence.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of a malignant neoplasm or metastases has been raised by the record in Section VII of the disability benefits questionnaire of February 21, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  By a February 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss, based on a finding that he did not have a hearing loss sufficient to meet the established criteria for disability for VA compensation purposes.

2.  The evidence received since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying the claim for service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Because the evidence received since the February 2007 rating decision is new and material, the claim for entitlement to service connection for a bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Implicit in his claim is the contention that VA has received new and material evidence requiring the Board to reopen the previous denial of the claim.

Considering the favorable outcome, detailed below, as to the Veteran's request to reopen his previously denied claim, VA's fulfillment of its duties to notify and assist need not be further addressed at this time.  Any defect in the notice provided to the Veteran regarding new and material evidence would be harmless error, as the matter is being reopened by the Board.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Generally, service connection may be granted for a disability caused by an injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In an unappealed February 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss because the evidence of record did not show audiometric findings that met the criteria for a diagnosis of defective hearing for VA compensation purposes.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2014).  Because the Veteran did not appeal the February 2007 rating decision and did not submit new and material evidence within one year of the decision, that rating decision became final.

A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" means that the evidence was not previously submitted to the agency decision-maker.  "Material" means that the evidence, by itself or when considered with existing evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
In evaluating whether new and material evidence has been received, the Board must presume the credibility of the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board need not, however, consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).  If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

At the time of the February 2007 rating decision, the evidence of record consisted of service treatment records, service personnel records, and a VA audiological examination report of December 2006.  Evidence added to the record since the February 2007 rating decision includes statements of the Veteran, a VA audiological examination report of June 2013, and a private disability benefits questionnaire and audiological examination report, dated in February 2014.

The Board finds that the evidence added to the claims folder since the February 2007 rating decision is sufficient to reopen the Veteran's claim for service connection for a bilateral hearing loss disability.  The evidence is new in that it was not of record at the time of the last final decision of the Board.  It is also material to the unestablished fact of current bilateral hearing loss as defined by VA regulation.  Specifically, the auditory thresholds for hearing loss shown in graph form by the private audiological examination report of February 2014 appear to meet the criteria of 38 C.F.R. § 3.385 for a hearing loss disability.  With new and material evidence having been received, the Board reopens the claim for service connection for a bilateral hearing loss.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a bilateral hearing loss having been submitted, the claim to reopen is granted.

REMAND

Having reopened the Veteran's claim of service connection for a bilateral hearing loss, the Board has jurisdiction to review the issue de novo based on the whole record.  Further evidentiary development is necessary.

The Veteran claims to have been exposed almost daily to the damaging noise of jets on the flight deck on which he worked.  See Veteran's February 2014 hearing testimony.  The Veteran has also presented a private audiological record that appears to show current hearing loss of sufficient severity so as to qualify as a disability for VA purposes.  See February 2014 private treatment record.   

The Board notes that the Veteran's service medical records reflect no specific complaints, findings, or diagnosis of hearing loss for VA purposes.  The absence of in-service evidence of hearing loss is not necessarily fatal, however, to a hearing-loss claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing-loss loss disability (that is, one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing the disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, given the evidence of current bilateral sensorineural hearing loss and the Veteran's credible statements as to in-service acoustic trauma, the Board finds that a VA medical examination and opinion are needed as to whether the Veteran currently has a qualifying hearing loss due to an event or incident of his military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination with a state-licensed audiologist.  The claims file must be made available to the examiner for review, and the ensuing examination report must confirm that such a review took place.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is reminded that certain symptoms are capable of lay observation and that the Veteran's contentions with respect to his claimed disability should be discussed.

The examiner must take note of any difference in threshold hearing results of in-service audiological tests of the Veteran.  The examiner should also presume the Veteran's reports concerning his exposure to the noise of jets during service to be credible.

The examiner must then provide an opinion addressing whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral sensorineural hearing loss began during service, had its onset within a year of service, or is otherwise etiologically related to active-duty service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed hearing loss.

2. After the above and any other appropriate development has been completed, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


